Citation Nr: 1645453	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to May 1971.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of his claim during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in August 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disabilities have been met for the entire rating period on appeal. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Service connection is in effect for coronary artery disease status post myocardial infarction, rated as 60 percent disabling ; PTSD rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, rated as 20 percent disabling; peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rating as non-compensable. The Veteran meets the schedular criteria for consideration of unemployability. 

The Veteran was afforded multiple VA medical examinations in January 2012 in connection with his service-connected conditions. The examiner opined that, due to the Veteran's diabetes mellitus, type II, the Veteran must avoid strenuous activity - either occupational or recreational - in order to prevent hypoglycemia. The examiner also noted that the Veteran's peripheral neuropathy contributes to a mild imbalance and lack of coordination. The examiner stated that in the Veteran's previous job as a chemical operator, the Veteran would have to traverse narrow catwalks above chemicals. The examiner opined that the Veteran could no longer do this because of the risk of falling. The examiner opined that the Veteran's coronary artery disease does not impact his ability to work. 

The examiner considered all of the Veteran's service-connected disabilities and opined that the Veteran was not able to do his previous job as a chemical operator because of his diabetes mellitus, type II, which required him not to do heavy sudden exertion in order to avoid hypoglycemia. The examiner also noted that the Veteran needs a regular schedule, which is not compatible with shift work. The Veteran's peripheral neuropathy also interferes with good balance and coordination necessary to do his prior job. The examiner opined that the Veteran was able to do some type of mild physical labor with the above restrictions or to do sedentary work. 

The Veteran credibly testified at his videoconference hearing that, because of his peripheral neuropathy, he can neither sit nor stand for long periods of time. He stated that he had to rotate between sitting, standing, and lying down every twenty to thirty minutes. He also stated that due to his service-connected bilateral hearing loss he could not answer telephones or perform other telephone-related work. He also testified that his service-connected PTSD and coronary artery disease have worsened since his last VA medical examination.

Although a medical opinion is probative it is not dispositive and is not required. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The ultimate responsibility for this determination is placed with VA adjudicators and not upon a medical examiner. Id. Assessing the impairment caused by the Veteran's combination of disabilities, as well as his prior work history and skill set, and resolving the benefit of the doubt in his favor, the Board finds that he is entitled to TDIU for the entire rating period on appeal. See Geib v. Shinseki, 733 F.3d at 1354.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


